COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00333-CV


DIVINE BUSINESS ENTERPRISES,                                      APPELLANT
LLC

                                         V.

ABLEGROWTH, INC., MARY                                            APPELLEES
LOUISE GARCIA IN HER
CAPACITY AS TARRANT COUNTY
CLERK, AND CLINT BURGESS IN
HIS CAPACITY AS CONSTABLE
OF PRECINCT 7

                                     ------------

         FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 2016-004404-1

                                     ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

     On November 21, 2016, we denied appellant’s “Motion of Material Change

in Circumstances” and stated that appellant could not proceed without

prepayment of costs.      See Tex. R. App. P. 20.1(b)(3)(B).   We also notified

appellant on November 21, 2016 that unless it paid the required $205.00 filing

     1
         See Tex. R. App. P. 47.4.
fee on or before Thursday, December 1, 2016, the appeal would be dismissed.

See Tex. R. App. P. 42.3(c).

      Because appellant has not paid the filing fee,2 we dismiss the appeal. See

Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DELIVERED: December 22, 2016




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’
fees).


                                    2